DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110156148 (Yu et al).
Concerning claim 1, Yu discloses a circuit cell, comprising:
a first circuit component (6) that includes fin (10) formed in a first fin portion of the integrated circuit cell, the first fin portion of the circuit including a plurality of fin structures arranged in rows ([0023] and Figs. 2 and 3); and
a second circuit component (4) that includes fins (10) formed in a less fin portion of the integrated circuit cell, the less fin portion of the integrated circuit including a lesser number of fin structures than the high fin portion of the integrated circuit cell ([0023] and Figs. 2 and 3).
Yu does not explicitly disclose that fin field-effect transistors (FinFET) are formed in the first fin portion and the second fin portion of the integrated circuit cell, 
Yu discloses the use of fin structures in FinFET because they provide a gate width that may be larger ([0002]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the fins formed in the invention of Yu to form FinFET devices in order to provide larger gate widths for the integrated circuit devices.
Considering claim 21, Yu discloses a first stage (6) including a plurality of fin (10) and having a first portion formed in the first row ([0023] and Figs. 2 and 3),
a second stage (4) including a plurality of fins (10) and formed in a second row, wherein the second row has a greater number of fin structures than the first row ([0023] and Figs. 2 and 3).
 Yu does not explicitly disclose that fin field-effect transistors (FinFET) are formed in the first fin portion and the second fin portion of the integrated circuit cell, 
Yu discloses the use of fin structures in FinFET because they provide a gate width that may be larger ([0002]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the fins formed in the invention of Yu to form FinFET devices in order to provide larger gate widths for the integrated circuit devices.
Continuing to claims 22 and 23, Yu discloses wherein an output of the first stage is coupled to an input of the second stage (([0023] and Figs. 2 and 3) and wherein the first stage further has a second portion formed in the second row ([0023] and Figs. 2 and 3).
Claims 2, 3, 5, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110156148 (Yu et al) as applied to claim 1 above, and further in view of US 20150179646 (Azmat et al).
As to claims 2 and 3, Yu discloses several examples of devices to be formed in the first and second fin portions of the cell (i.e. memory and logic devices) ([0023]).
Yu does not disclose the integrated circuit cell is optimized for speed based on inclusion of the first circuit component in the first fin portion or that integrated circuit cell is optimized for power consumption based on inclusion of the second circuit component in the second fin portion.
Azmat discloses semiconductor devices used in logic devices, memory devices and hybrid devices that utilize both memory and logic devices and the need for fast speed and low power consumption to provide high reliability, high performance and multiple functions in flip-flop circuit devices ([0003] and [0005]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a flip flop circuit device architecture in the device of Yu in order to provide devices with fast speed and low power consumption yielding highly reliable, high performance, and multi-function devices as disclosed in Azmat.
Considering claim 5, Yu in view of Azmat discloses wherein the first circuit component is electrically coupled to the second circuit component to form a standard cell for a logic circuit (Azmat [0085]).
Pertaining to claim 10, Yu in view of Azmat discloses wherein the circuit cell is a standard cell for a flip-flop circuit (Azmat [0003] and [0005]).
Continuing to claim 12, Yu discloses field-effect transistors (finFETs) formed in one of a first fin portion of the integrated circuit cell or a second fin portion of the integrated circuit cell ([0023] and Figs. 2 and 3), wherein the first fin portion of the integrated circuit cell includes a plurality of fin structures arranged in rows, and the second fin portion of the integrated circuit cell includes a lesser number of fin structures than the high fin portion of the integrated circuit cell ([0023] and Figs. 2 and 3).
Yu does not disclose a first stage configured to receive a flip-flop input and pass the flip-flop input through to a first stage output in response to a clock signal, the first stage component chosen based on a performance optimization criterion or
a second stage configured to receive the first stage output and generate a first latched output in response to the clock signal, the second stage including finFETs in a forward path that are formed in the high fin portion of the integrated circuit and finFETs in a feedback path that are formed in the less fin portion of the integrated circuit.
Azmat discloses a first stage configured to receive a flip-flop input and pass the flip-flop input through to a first stage output in response to a clock signal, the first stage component chosen based on a performance optimization criterion (Abstract, [0051], and [0054]) or
a second stage configured to receive the first stage output and generate a first latched output in response to the clock signal, the second stage including finFETs in a forward path that are formed in the high fin portion of the integrated circuit and finFETs in a feedback path that are formed in the less fin portion of the integrated circuit ([0051]-[0054]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a flip flop circuit device architecture in the device of Yu in order to provide devices with fast speed and low power consumption yielding highly reliable, high performance, and multi-function devices as disclosed in Azmat.
Concerning claim 13, Yu in view of Azmat disclose wherein the performance optimization criterion is one of speed or power consumption (Azmat [0003] and [0005]).
As to claims 14-16, Yu in view of Azmat disclose a third stage configured to receive the first latched output and pass the first latched output through to a third stage output in response to the clock signal, the third stage including finFETs formed in the first fin portion of the integrated circuit (Yu [0002], [0023], and Figs. 2 and 3 and Azmat [0015]), 
a fourth stage configured to receive the third stage output and generate a second latched output in response to the clock signal, the fourth stage including finFETs in a forward path formed in the high fin portion of the integrated circuit, and finFETs in a feedback path formed in one of the first fin portion or the second fin portion of the integrated circuit cell based on the performance optimization criterion (Yu [0002], [0023], and Figs. 2 and 3 and Azmat [0015] and [0005]),
a fifth stage configured to invert the third stage output to generate a flip-flop output, the first stage including finFETs formed in the first fin portion of the integrated circuit cell(Yu [0002], [0023], and Figs. 2 and 3 and Azmat [0015]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110156148 (Yu et al)  as applied to claim 1 above, and further in view of US 6390579 (Roylance et al).
Referring to claim 11, Yu discloses forming an circuit cell.
Yu does not disclose that the standard cell is for a multiplexer.
Roylance discloses the use of multiplexer in a standard cell and one desirable feature is to have multiplexers to be as balanced as possible so that the clock duty cycle can be maintained. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a multiplexer because of its suitable for its intended purpose.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110156148 (Yu et al) as applied to claim 1 above, and further in view of US 20150363268 (Chandra et al).
Referring to claims 4 and 9, Yu discloses forming integrated circuit cell of logic devices with the first fin portion and the second fin portion formed in adjacent rows ([0023] and Fig. 3).
Yu does not disclose wherein the integrated circuit cell is arranged in a double height cell layout with the first fin portion and the second fin portion being arranged in adjacent rows.
Chandra discloses it may be possible for additional logic circuitry to be folded inside the storage unit (e.g. a flip-flop) especially if a double height cell in the layout is used ([0015]). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a double height cell because of its suitability to include additional logic circuitry in the cell device.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110156148 (Yu et al) in view of US 20150179646 (Azmat et al) as applied to claim 5 above, and further in view of US 8504972 (Hou et al).
According to claims 6-8, Yu discloses forming a first circuit component and a second circuit component in a standard cell architecture as logic devices and memory devices ([0023]).
Yu does not disclose wherein the logic circuit is a multi-stage buffer, the first circuit component is a first inverter stage, and the second circuit component is a second logic stage,
wherein the logic circuit is a multi-stage logic gate, the first circuit component is a logic gate, and the second circuit component is an inverter stage,
wherein the logic circuit is a multi-stage logic gate, the first circuit component is an inverter stage, and the second circuit component is a logic gate.
Hou discloses different logic circuits and inverter stages that are suitable for use in a standard cell architecture (column 5 lines 17-30). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a multi-stage logic gate, a multi stage buffer, or an inverter stage because of its suitability for use in a standard cell device.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110156148 (Yu et al) in view of US 20150179646 (Azmat et al)  as applied to claim12 above, and further in view of US 20150363268 (Chandra et al).
Pertaining to claim 17, Yu in view of Azmat disclose forming a circuit cell of logic devices with the first fin portion and the second fin portion formed in adjacent rows (Yu [0023] and Fig. 3).
Yu does not disclose wherein the integrated circuit cell is arranged in a double height cell layout with the high fin portion and the less fin portion being arranged in adjacent rows.
Chandra discloses it may be possible for additional logic circuitry to be folded inside the storage unit (e.g. a flip-flop) especially if a double height cell in the layout is used ([0015]). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a double height cell because of its suitability to include additional logic circuitry in the cell device.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10797078. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope than the claims of US 10797078 and are therefore the subject matter of the instant claims is encompassed in US 10797078.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170110567 discloses a high fin and low portion circuit design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/28/22